UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2013 POWIN CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54015 87-0455378 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(503) 598-6659 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2- Financial Information Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of Registrant Effective March 11, 2013, the Company issued its Promissory Noteto Joseph Lu (“ Lu Note”), its Chief Executive Officer, in the principal amount of $ 2,000,000.00 in consideration of Mr. Lu advancing funds to pay off the outstanding balance on the Company’s line of credit with Key Bank National Association, Portland, Oregon. The Lu Note bears interest at the rate of six percent (6%) per annum. The maturity date of the Lu Note is June 30, 2015. Effective March 15, 2013, the Company issued its Promissory Noteto 3U (HK) Trading Co. Limited (“3U (HK) Note”) in the principal amount of $2,000,000.00in consideration of a loan in that amount from 3U (HK) Trading Co. Limited. The 3U (HK) Note bears interest at the rate of six percent (6%) per annum. The maturity date of the 3U(HK) Note is June 30, 2015. 3U(HK) Trading Co. Limited is not an affiliated entity of the Company. The proceeds of the 3U(HK) Note will be used for general working capital purposes. Section 9- Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description Promissory Note dated March 11, 2013 Promissory Note dated March 15, 2013 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWIN CORPORATION Dated: March 29, 2013 By: /s/ Joseph Lu Chief Executive Officer
